Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered May 15, 1998, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him to a prison term of 6 months concurrent with a term of 5 years probation, unanimously affirmed.
Defendant’s suppression motion was properly denied. Following a valid vehicle stop and defendant’s own conduct in voluntarily stepping out of his vehicle, the officer’s inquiry into the bulge beneath his waistband was permissible (see, People v Prochilo, 41 NY2d 759; People v De Bour, 40 NY2d 210, 221), as was the officer’s subsequent inquiry as to the contents of the brown paper bag that the defendant voluntarily handed him (see, People v Diaz, 232 AD2d 289; People v Brunson, 166 AD2d 204). These circumstances, at the very least, justified the officer’s common-law inquiries. Concur — Lemer, P. J., Sullivan, Mazzarelli, Andrias and Saxe, JJ.